Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

The numbering of original claim 1 is renumbered.  No claims have been canceled, and NEW claims 2-12 have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 7/5/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that no candidate prior art reference, either individually or in combination, expressly and/or reasonably discloses a combination of features recited by independent claims 1, 5 and 9 as a whole, and in particular the recited or amended feature{s} of method for determining network connectivity between a first node and a second node connected to the first node by at least one path, the method comprising: 
“identifying a plurality of paths to the second node from the first node within a network community, wherein each of the plurality of paths comprises one or more of a plurality of links and wherein each link may be assigned a user connectivity value; and 
using processing circuitry to: 
determine, for each of the plurality of links in the plurality of paths, a user connectivity value; 
determine, for each of the plurality of links in the plurality of paths, a relative user weight wi, using the equation 
wi = 1 + (ti - ti,)2, where t; is the user connectivity value determined for link i; 
determine for each identified path, an overall path weight by multiplying together each of the relative weights of all of the plurality of links in the path; 
determine a user connectivity value between the first node and the second node for each of the plurality of paths, wherein the user connectivity value for each path is defined as the overall path weight multiplied by a minimum user connectivity value of the plurality of links in the path; and 
output the network connectivity indication” -- and the independent claims are thus considered allowable over prior art.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451